NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


JOHN MARTINEZ,                                  :     Civil Action No. 18-1493 (CCC)

                       Petitioner,
                                                              OPINION


GEORGE ROBINSON, et al.,

                       Respondents.


CECCHI, District Judge:

       Presently before the Court is John Martinez’s (“Petitioner”) Motion for Reconsideration

(“Motion”) (ECF No. 9) challenging this Court’s Opinion dismissing his Petition for Writ of

Habeas Corpus under 28 U.S.C.        § 2254 as time-barred. See ECF No. 7. For the reasons stated
below, the Court denies the Motion.

I.     STANDARD OF REVIEW

       Whether brought pursuant to Federal Rule of Civil Procedure 59(e), or pursuant to Local

Civil Rule 7.1(i), the scope of a motion for reconsideration is extremely limited, and such motions

should only be granted sparingly. See Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011)

(discussing Rule 59(e)); Delanoy v. Twp. Of Ocean, No. 13—1555, 2015 WL 2235103, at *2

(D.N.J. May 12, 2015) (discussing Local Civil Rule 7.1(1)). An order of the Court may be altered

or amended pursuant to a motion for reconsideration only where the moving party establishes one

of the following grounds for relief: “(1) an intervening change in the controlling law; (2) the

availability of new evidence that was not available when the court [issued its order]; or (3) the

need to correct a clear error of law or fact to prevent manifest injustice.” Delanoy, 2015 WL
2235103 at *2 (quoting Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)); see

also Btystone, 664 F.3d at 415 (applying the same standard to 59(e) motions). In the context of a

reconsideration motion, manifest injustice will generally arise only where “the Court overlooked

some dispositive factual or legal matter that was presented to it,” or committed a “direct, obvious,

and observable” error. Brown v. Zickefoose, No. 11—3330, 2011 WL 5007829, at *2 n.3 (D.N.J.

2011). Reconsideration motions may not be used to relitigate old matters, raise new arguments,

or present evidence or allegations that could have been raised prior to entry of the original order.

Delanoy, 2015 WL 2235103 at *2. As such, a court should grant a motion for reconsideration

only where its prior decision “overlooked a factual or legal issue that may alter the disposition of

the matter.” Id.

II.     DISCUSSION

        In dismissing the habeas petition as time-barred, this Court referenced the lengthy gap

between when Petitioner’s post-conviction relief (“PCR”) appeal was denied on August 18, 2014,

and when he filed his petition for certification on May 23, 2017. ECF No. 7 at 1-2. The Court

considered Petitioner’s explanations for the gap—including his argument that his legal papers were

lost, and that he filed his petition for certification nunc pro tunc—but nonetheless found the

Petition untimely. Id. at 2.

       In the instant Motion, Petitioner largely reiterates the same arguments he raised previously.

He argues: (1) Petitioner’s state court filings have been timely; (2) Petitioner’s loss of personal

property affected his filings; and (3) Petitioner’s medical condition has negatively impacted his

ability to argue his case. ECF No. 9 at 1-2. The first two arguments were thoroughly addressed

by this Court in its previous Opinion (see ECF No. 7) and the Court will not entertain these same

arguments a second time. See Banda v. Adams, No. 15-1887, 2016 WL 819620, at *2 (D.N.J.



                                                2
 Mar. 1, 2016) (“[A] motion for reconsideration may not be used to reargue matters already argued

 and disposed ofby the court.”); Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D. Pa.

2002) (“A motion for reconsideration is not to be used as     .   .   .   an attempt to relitigate a point of

disagreement between the Court and the litigant.”) The Court has reviewed the exhibits attached

to the instant Motion and notes that they address only Petitioner’s filings in the state appellate

court. The exhibits have no bearing on Petitioner’s delayed filing of his petition for certification.

         With respect to Petitioner’s medical condition, he references his chemotherapy which

began in 2016, and rendered him “confused and unclear of {hisJ surroundings[.]” ECF No. 9-1 at

2.     While the Court is sympathetic to Petitioner’s medical condition, the Court notes that

Petitioner’s second PCR appeal was denied in August of 2014 and Petitioner’s chemotherapy

treatment began in 2016.         Petitioner has not accounted for the lengthy gap between

August 2014 and 2016. The Court also notes that Petitioner raises arguments relating to his

deteriorating health condition for the first time here even though these facts were previously

available to him, which is improper on a motion for reconsideration. See Delanoy, 2015 WL

2235103 at *3 (quoting Witchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (The

prohibition against presenting new facts in a motion for reconsideration “includes new arguments

that were previously available, but not pressed.”). For these reasons, Petitioner’s Motion is denied.

III.     CONCLUSION

         For the reasons set forth above, Petitioner’s motion for reconsideration is denied. An

appropriate Order follows.



DATED: October 4, 2019
                                                                            Claire C. Cecchi, U.S.D.J.



                                                 3
